Bliss, J.
(dissenting). At the time of his accident claimant was employed as recording clerk in the office of the register of New York county. The State Industrial Board has made an award in his favor against “ the State of New York (Register’s Office, New York - County), employer, and State Insurance Fund, insurance *187carrier.” In support of this award it has found that at,the time of the accident claimant “ was employed as a recording clerk in the office of the Register of the State of New York, with office and principal place of business located in the Hall of Records, City and State of New York; said employer being a State agency in charge of county records,” and also that the claimant “ was engaged in the service of a county of the State of New York and was thereby a State employee, * * * in accordance with the provisions contained in subdivision 4 of Section 2 of the Civil Service Law.” The insurance carrier appeals upon-the ground that the claimant was not an employee of the State.
Article XV-A of the County Law deals with the office of the register of the county of New York. It is first to be noted that the officer is designated in the statute as “ the register of the county of New York.” There is no such public officer as the “ register of the State of New York.” The person holding the office of register-of the county of New York must be a resident of that county. (County Law, § 251-a.) He is elected by the electors of that county. (Id. § 251-b.) Every instrument affecting real estate or chattels real situated in the county of New York shall be recorded in his office. (Id. §§ 251 and 252.) All fees received by him and through bis office belong to the county of New York and the expenses of conducting his office, including payment of claimant’s salary, are charges upon that county. - (Id. § 251-f.) Claimant as an employee in this office is under the direction of the register, who is a county officer. All the usual indicia of the relationship of employer and employee are lacking here as between the claimant and the State.
But we are told that because the claimant is in the competitive classified civil service of the State under the Civil Service Law he is a State employee. If this interpretation of that statute be correct then many employees of the various counties, villages, towns, school districts and other political subdivisions of the State, all of whom are likewise in the competitive classified civil service of the State, are employees of the State and not of the particular political subdivisions where their services are performed, to which their jurisdiction is limited and by whom they are appointed or employed and paid. The term “ civil service ” of the State or any of its civil divisions or cities includes all offices and positions of trust or employment in the service of the State or of such civil division or city, except certain military officers. (Civil Service Law, § 2, subd. 3.) The term “ State service ” as used in the Civil Service Law includes all of such offices and positions in the service of the State or of any of its civil divisions except a city. *188Thus all civil service officers and employees are divided into two classes, State service and city service. But this does not mean that an employee of any of the civil subdivisions of the State, other than a city, becomes an employee of the State itself simply because he is included in the term “ State service ” under the Civil Service Law. The relation of master and servant still exists between such employee and the immediate subdivision of the State by which he is employed. The term “ State service ” as used in the Civil Service Law is there used for the purposes of that law only, and does not mean that all in the State civil service are employees of the State. While it is true that the State does include in its annual budget an appropriation to the State Insurance Fund for the purpose of paying the premium on workmen’s compensation insurance coverage of the State’s employees, such appropriation does not include any sum for payment of a premium covering this claimant or any other employee in the office of the register of New York county and claimant is not among those employees upon whom such a premium is paid.
The award against the State and its insurance carrier should be reversed and the claim dismissed as to it.
Award affirmed, with costs to the State Industrial Board.